Order filed September 30, 2014




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00642-CV
                                     ____________

                        NAKEISHA HARMON, Appellant

                                           V.

                      CSM BAKERY PRODUCTS, Appellee


                   On Appeal from the Co Civil Ct at Law No 1
                             Harris County, Texas
                        Trial Court Cause No. 1040175

                                       ORDER

      This appeal is from a judgment signed July 14, 2014. Appellant filed a
notice of appeal on August 7, 2014. Appellant filed an affidavit of indigence in
this court. See Tex. R. App. P. 20.1(h). In accordance with Rule 20.1(d)(2), notice
was sent to the trial court clerk, the court reporter, and all parties, that a contest to
the affidavit of indigence was due in the court on or before September 16, 2014.
Appellee timely filed a contest to appellant’s affidavit of indigence.
      The Rules of Appellate Procedure permit appellant to file an affidavit of
indigence in the appellate court. If the affidavit is filed in an appellate court, and a
contest is filed, the court may refer the matter to the trial court with instructions to
hear evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

      Accordingly, we refer the matter to the trial court and ORDER the trial court
to hold a hearing and make written findings as to whether appellant is entitled to
proceed without payment of costs.

      The court reporter shall file a reporter’s record from the hearing and any
exhibits admitted at the hearing on the contest to appellant’s claim of indigence.
The record of the hearing and the trial court’s written findings shall be filed with
the clerk of this court on or before 30 days from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling on indigence has been completed. The court will also consider
an appropriate motion to reinstate the appeal filed by any party.             It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                       PER CURIAM